753 F.2d 927
UNITED STATES of America, Plaintiff-Appellee,v.Pedro CRUZ-VALDEZ, Ruben Martin-Gonzalez, and ManuelFortunado Ariza-Fuentes, Defendants-Appellants.
No. 82-5310.
United States Court of Appeals,Eleventh Circuit.
Jan. 30, 1985.

McMaster & Forman, P.A., James D. McMaster, Miami, Fla., court appointed, for Cruz-Valdez.
Linda L. Carroll, Miami, Fla., court appointed, for Martin-Gonzalez.
Margaret E. Retter, Asst. Federal Public Defender, Robyn J. Hermann, Deputy Federal Public Defender, Miami, Fla., for Ariza-Fuentes.
Robert J. Bondi, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida;  Joe Eaton, Judge.ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion October 16, 1984, 11th Cir., 1984, 743 F.2d 1547)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this court en banc without oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby VACATED.


1
The clerk will specify a briefing schedule for the filing of en banc briefs.